Exhibit 21.1 ADDvantage Technologies Group, Inc. Subsidiaries ADDvantage Acquisition Corporation, an Oklahoma corporation Tulsat LLC, an Oklahoma limited liability company Tulsat–Arizona LLC, an Oklahoma limited liability company Tulsat–Atlanta LLC, an Oklahoma limited liability company ADDvantage Technologies Group of Nebraska, Inc. (dba “Tulsat–Nebraska”), a Nebraska corporation ADDvantage Technologies Group of Texas (dba “Tulsat–Texas”), a Texas corporation ADDvantage Technologies Group of Missouri, Inc. (dba “ComTech Services”), a Missouri corporation NCS Industries, Inc., a Pennsylvania corporation Nave Communications Company, a Maryland corporation, a subsidiary of ADDvantage Acquisition Corporation
